Title: To John Adams from Horace Holley, 3 July 1818
From: Holley, Horace
To: Adams, John


				
					Dear Sir.
					Lexington, Kentucky, July 3rd 1818.
				
				Mrs Adams was kind enough to say to me, when I was last at your house, and when I was contemplating this journey, “You will let us hear from you.” It is grateful to me to remember this remark, and to use the privilege which it confers. You and herself very often rise to my thoughts among the number of those, upon whose characters I delight to dwell as proofs of mental activity, cheerfulness, and vigor in old age. As I have fallen in with many of your cotemporaries in my journey, or rather with a few of your cotemporaries and many of those who knew you in public life, but were after you in age and standing, I have had occasion to answer numerous inquiries about your health, your pursuits, the condition of your faculties, what degree of vivacity and energy is found in your conversation, what you think of public men and measures, and a thousand other topics, all of which have kept  you present to my mind even if I had not found other reasons to think of you often on my journey. I believe that you never travelled in this western world, and that most of its active politicians are strangers to your person, though familiar with your name. Curiosity therefore very naturally indulges itself in putting questions to one coming from your neighborhood, and known to have the honor of a personal acquaintance with you. And it has given me as much pleasure to be interrogated as it has the gentlemen in this region to interrogate me on this subject. At Baltimore I had a long conversation with Charles Carroll of Carrollton about the congress of July 1776, and about yourself. Like you, he is cheerful and animated in his old age, and maintains his interest in his country and its hopes. We went over the four surviving patriots who are now living and who signed the declaration of independence. Mr Ellery is 91, you are 82, mr Carroll 81, and mr Jefferson 77. The last gentleman I was unfortunate enough not to find at home, but was in some measure consoled for this loss by spending a day at Monticello with colonel Randolph and his wife, who resembles extremely the portraits of mr Jefferson which I have seen. The house and its curiosities and furniture engaged my attention as they do that of every traveller who has the privilege of making a visit to the place. Mr Madison I found at home, and spent between three and four days with him in a most agreeable and interesting manner. He enquired much after you, and your mode of spending your time. His own is divided between agriculture, books, his papers, his correspondence, and company. He is cheerful and active, and is improving his health by his agreeable avocations. He remembers with great distinctness the past history of our country, and can detail events and eras with great accuracy. He has a similar taste to yours in theological inquiries, but has never attended so much to the philosophy of mythology, although he is liberal and rational in his opinions concerning religion. Our presidents are all remarkable for their freedom from sectarian views and feelings on this subject. Mrs Madison, I think, is in more danger of ennui in retirement than her husband. She loves society, and is well adapted to enjoy it. It may perhaps engage your attention in some degree to know that I have accepted of the office of president of the college in this place, and am to be inducted into it in november, if I return here soon enough. When I shall have the pleasure of calling upon you at Quincy, I may perhaps be able to give you some views about this region that may interest you.My mind does not hesitate about the propriety of coming here. The field is large, & the prospect good. The materials are plastic, and exertion will be rewarded with good fruits.My respects to mrs Adams, & family, & my high regard to yourself. Yours with great esteem,
				
					H. Holley
				
				
			